Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an amendment filed on 14 March 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Mr. Donald Stout on 16 March 2022. The application has been amended as follows: 

The Examiner’s Amendment is necessary to have the dependent claim be dependent on the independent claim versus the canceled claim:
Claim 8, in line 1, “in Claim 4” should read “in Claim 1”;
Claim 21, in line 1, “in Claim 17” should read “in Claim 14”.

Claim Objections
The Claim Objection(s) filed on 21 December 2021 is/are overcome by the amendment filed on 14 March 2022.
Drawings
The drawings received on 14 March 2022 are accepted by the examiner. 

Specification
The specification received on 14 March 2022 is accepted by the examiner. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-3, 5-13, 30 and 32: the prior art does not disclose or suggest: A sign system for displaying warning or informational messages comprising a mounting post extending downwardly from a bottom portion of an outer frame, and integrally joined to the bottom portion of the outer frame, wherein plurality of protrusions are adapted to create a secure interfering fit between the mounting post and the traffic marker when the plurality of protrusions engage the marker body side wall in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 14-16, 18-26, 31 and 33: the prior art does not disclose or suggest: A sign system for displaying warning or informational messages comprising a mounting post integrally joined to and extending downwardly from a bottom portion of an outer frame which secures a sign portion to a top end of a traffic marker; a portion of the vertically disposed marker body wall and secure the sign portion to the traffic marker, the plurality of protrusions creating a secure interfering fit between the mounting post and the traffic marker when the plurality of protrusions engage the marker body side wall in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/TC/
20 March 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861